Judgment, Supreme Court, New York County (Frederic S. Berman, J.), rendered March 2, 1994, convicting defendant, after a guilty *151plea, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a prison term of 21/2 to 5 years, unanimously affirmed.
New York City Police Officers patrolling a drug prone neighborhood known for violent taxicab robberies properly approached defendant to request information (see, People v De Bour, 40 NY2d 210), after they observed defendant repeatedly grasping an object that formed a waistline bulge in his pants. Defendant’s response to the officer’s question that he was going to purchase marijuana, formed a predicate for a Terry stop. (See, People v Hollman, 79 NY2d 181.) Defendant’s flight, before the officers exited their vehicle, formed the necessary predicate to pursue him. (See, People v Sierra, 83 NY2d 928, 929; see also, People v Martinez, 80 NY2d 444.) Defendant’s abandonment of a .357 magnum as he fled was a calculated independent act to discard the weapon and thus he lacks standing to contest seizure of the property since he abandoned it. (See, People v Boodle, 47 NY2d 398, 402, cert denied 444 US 969.) Concur— Sullivan, J. P., Rubin, Asch and Williams, JJ.